DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     Summary
The response  filed on May 5th, 2022 is acknowledged. Claims 20-39 are pending and considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of Claims 20-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,843,867 has been removed because the terminal disclaimer has been filed on May 05, 2022 and accepted.

The rejection of Claim 20 on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,278,126 has been removed because the terminal disclaimer has been filed on May 05, 2022 and accepted on .

The rejection of Claim 20  on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10, 946,088 has been removed because the terminal disclaimer has been filed on May 05, 2022 and accepted on .

The rejection Claim 20 on the ground of nonstatutory double patenting as being unpatentable over claims 5, 14, 18 and 22 of U.S. Patent No. 9,821,051 in view of U.S. Patent No.10, 946,088 has been withdrawn because the Terminal Disclaimer has been filed and accepted. 

The rejection of Claims 20-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,566,326 has been removed because the terminal disclaimer has been filed on May 05, 2022 and accepted.

The rejection of Claims 20-39 on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 11,013,795 has been removed because the Terminal Dis claimer has been filed and accepted on May 05, 2022. 
The rejection of Claims 20-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-28 of copending Application No. 17,529,668 (reference application) has been removed because the Terminal Dis claimer has been filed and accepted on May 05, 2022. 
(New ground of rejection): Claims 21-26 and 29-39 on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 11-13, 15-20, 22-24 of U.S. Patent No 9,669,088 in view of U.S. Patent No. 9,566,326. Although the claims at issue are not identical, they are not patentably distinct from each other. The  reference claims and rejected claims are both directed to methods for immunizing a patient using more than one influenza antigens presented as  a split influenza viruses or activated virions or  subunit influenza viral antigens formulated with oil-in-water emulsion. Although the issue reference claims are more directed to a specifies of influenza virus H5 selected from either glad I and/or glad II, these specie claims comprising all limitations of the  generic claims 21-26 in conflict. 
Regarding the particular components of oil-in-water emulsion and detergent and or surfactant cited in claims 29-36 as well as claims 37-39, while the reference claims do not specify, these components are so well known in the art as evidenced by the same assignees or common inventors described by the earlier issued patent such as US Patent No 9,566,326, which teaches that oil-in-water emulsion includes, but are not limited to: a submicron emulsion of squalene, polysorbate 80, and sorbitan trioleate, wherein the emulsion by volume is about 5% squalene, about 0.5% polysorbate 80 and about 0.5% sorbitan trioleate. In weight terms, these ratios become 4.3% squalene, 0.5% polysorbate 80 and 0.48% sorbitan trioleate. This adjuvant is known as MF59. An emulsion of squalene, a tocopherol, and polysorbate 80. The emulsion may also  include phosphate buffered saline. It may also include Span 85 (e.g. at 1%) and/or lecithin or 2 to 10% squalene, 2 to 10% tocopherol and 0.3 to 3% polysorbate 80. The emulsion may also include a 3-de-O-acylated monophosphoryl lipid A (3d-MPL) (Paragraph 61). Regarding the thiomersal , US Patent No 9,566,326 also teaches (69-70) that the Vaccines preferably contains no mercury and .alpha.-tocopherol succinate can be included as an alternative to mercurial compounds [See paragraph 28] which makes the preservative-free vaccines are most preferred
Therefore, claims 21-26 and 29-39 taken together are not patentable distinct from the reference claims but obvious for any person ordinarily skilled in the art in view of the US Patent No. 9,566,326.
Claims 23-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of issued patent No. 10,149,901B2 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims are directed to a method for using an influenzas vaccine cited in the reference claims. 
Therefore, the reference claims and rejected claims are not patentable distinct but obvious each from other. 
Claims 23-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of issued patent No. 11,246,921 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims are directed to a method for using an influenzas vaccine cited in the reference claims. 
Therefore, the reference claims and rejected claims are not patentable distinct but obvious each from other. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim 20 upon which it depends.  In the instant case, the rejected claims 21-25 are directed to more than one influenza antigens or virions o or viruses.   But claim 20 is only directed to one virus, one virion and one antigen. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



Yak/BAO Q LI/Primary Examiner, Art Unit 1648